*301OPINION OF THE COURT
Moule, J.
This is an appeal by the People from an order granting defendant’s motion to suppress certain inculpatory statements and sketches made by him in which he admits his involvement in the murder of a pizza shop proprietor.
On March 26, 1971, two men entered a pizza shop in Rochester and, in the course of an attempted robbery, one of them shot and killed the proprietor. Four months later, on August 11, 1971, three police officers went to defendant’s home to question him about his participation in the robbery. According to the police testimony, defendant was asked to come downtown to talk and did so voluntarily. Defendant was taken to police headquarters where he was placed in an interrogation room and given his Miranda warnings. He then waived his right to counsel and consented to talk to the detectives. He made an incriminating statement, which was repeated for a stenographer. He also made two sketches useful to the prosecution. The following day defendant asked to see one of the police officers and made a second more complete statement.
Defendant was indicted on two counts of murder and one count of attempted robbery. Following a hearing on defendant’s motion to suppress his statements and sketches, the motion was denied. After a jury trial defendant was convicted of felony murder and attempted robbery and sentenced to a term of 25 years to life on the murder count and a maximum term of 15 years on the attempted robbery count, the sentences to run concurrently. Defendant appealed his conviction and this court and the Court of Appeals affirmed, without opinion (42 AD2d 689, 35 NY2d 741). The Supreme Court of the United States granted certiorari and thereafter vacated the judgment and remanded the case to the Court of Appeals for further consideration in light of Brown v Illinois (422 US 590) (Dunaway v New York, 422 US 1053). The Court of Appeals remitted the case to the Monroe County Court for a factual hearing on whether defendant was detained and, if so, whether there was probable cause for the detention and, if there was a detention and probable cause was not found, whether the making of the confessions and the accompanying sketches were rendered infirm by the illegal arrest (People v Dunaway, 38 NY2d 812, 813-814). It is from the decision and order of the County Court granting defendant’s motion to suppress his statements and sketches that the People appeal. *302We believe that this case is controlled by the recent decision of the Court of Appeals in People v Morales (42 NY2d 129) in which the court rearticulated the views expressed in its earlier Morales decision (22 NY2d 55) that "[l]aw enforcement officials may detain an individual upon reasonable suspicion for questioning for a reasonable and brief period of time under carefully controlled conditions which are ample to protect the individual’s Fifth and Sixth Amendment rights” (42 NY2d, at p 135). " '[A] policeman’s right to request information while discharging his law enforcement duties will hinge on the manner and intensity of the interference, the gravity of the crime involved and the circumstances attending the encounter’ ” (42 NY2d, at p 137, quoting from People v De Bour, 40 NY2d 210, 219).
Here, based upon information supplied to the police by an informant, who had picked out a picture of defendant from a file of photographs, the police questioned an individual who was serving time in jail and who informed them that defendant and one Adams had participated in the robbing and shooting of the pizza shop proprietor. Although this hearsay information did not constitute probable cause to arrest defendant, in our opinion, it certainly raised a "reasonable suspicion” in the minds of the police so as to warrant their detention of defendant for questioning under Morales.
Furthermore, the record, which includes the transcripts of both suppression hearings, shows that defendant was picked up at approximately 8:00 a.m. on August 11, 1971 at a house on Walnut Street. According to the testimony of the police officers, they approached defendant at the house and asked him if he would come downtown to talk with them. The police assert that they never touched or abused defendant and that as they drove downtown to the station, they never spoke to defendant. When defendant arrived at the police station he was placed in an interviewing room and at about 9:00 a.m. was given his Miranda rights. Allegedly he told the police that he understood his rights and that he consented to waive them and discuss the matter. Most importantly, defendant testified at the suppression hearing before the trial that he was not threatened or abused by the police and that the statements he made to them were voluntary.
This testimony shows that the police legally detained defendant for questioning and that such questioning was fair, reasonable, within proper limits and under carefully con*303trolled conditions which were ample to protect his Fifth and Sixth Amendment rights. Moreover, as in Morales, the crime committed here was a brutal and heinous felony, the period of detention was brief and defendant was fully advised of his constitutional rights. We are not dealing here with a situation where the defendant was arrested, searched and accused of a crime without even a scintilla of evidence casting suspicion upon him (see Brown v Illinois, 422 US 590, supra; People v Martinez, 37 NY2d 662). Rather, this case involves a brief detention for interrogation based upon reasonable suspicion, where there was no formal accusation filed against defendant and where great public interest existed in solving a brutal crime which had remained unsolved for a period of almost five months (People v Morales, 42 NY2d 129, 136, supra). In our opinion, the police conduct here is proper under Morales.
Further, even if we were to find that the actions of the police officers constituted an illegal detention of defendant, there was a sufficient attenuation of this primary taint to render the subsequent inculpatory statements and sketches admissible. As the Supreme Court stated in Brown v Illinois (422 US 590, 603, supra) "[t]he question whether a confession is the product of a free will * * * must be answered on the facts of each case. No single fact is dispositive.” Although the court stated that the giving of Miranda warnings, by itself, does not always purge the taint of an illegal arrest, the Miranda warnings are an important factor in determining whether the confession is obtained by exploitation of an illegal arrest (422 US 590, 603, supra). Other factors that are relevant are the temporal proximity of the arrest and confession, the presence of intervening circumstances and, particularly, the purpose and flagrancy of the official misconduct (422 US 590, 603-604, supra). Defendant’s testimony that he was never threatened or abused by the police and that the statements he made to them were voluntary, along with the police testimony concerning the fact that defendant was given his Miranda rights, lend strong support for the conclusion that defendant’s confessions were the product of his free will and that the police conduct here, subsequent to defendant’s initial detention, was highly protective of defendant’s Fifth and Sixth Amendment rights. Moreover, the police conduct here in detaining defendant was in no manner flagrant as that in Brown where the defendant was formally arrested at gunpoint without probable cause and the police broke into his apart*304ment and searched it. The defendant in Brown was arrested and charged with the crime simply because he was an acquaintance of the victim. The police made virtually no investigation and had no grounds for even suspecting that the defendant was involved in criminal activity. Here, defendant was a suspect and the police did have a reasonable suspicion that he was involved in the crime being investigated. More importantly, defendant was never arrested or formally charged prior to his being given his Miranda rights. We believe that the statements and drawings made by defendant were of sufficient free will to purge the primary taint of any unlawful detention that may be said to have taken place and should not be suppressed.
Accordingly, the order granting defendant’s motion to suppress should be reversed and the motion denied.